Citation Nr: 9928487	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for Reiter's 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from May 1976 
to October 1980 and from August 1982 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision, in part, 
granted an increased rating of 20 percent for Reiter's 
syndrome, effective December 1997.  The veteran disagrees 
with the assignment of only a 20 percent evaluation.


REMAND

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his Reiter's 
syndrome has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

In December 1997, the veteran filed a claim for an increased 
rating for his service-connected Reiter's syndrome, 
indicating that he had been receiving treatment at the VA 
Medical Center (VAMC).  While he was provided a VA 
compensation and pension examination, which noted that the 
veteran had been seen in the Rheumatology Clinic and that 
there were "numerous entries" in his hospital file, the 
records of his outpatient treatment have not been associated 
with he claims file.  In view of the nature of the veteran's 
claim, all records of treatment should be obtained and 
associated with the claims folder.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  VA's duty to assist is heightened when records are 
in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining the additional medical records.  Accordingly, to 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should seek to obtain copies 
of all relevant VA records, specifically 
those referenced by the veteran in his 
December 1997 claim and in his VA 
examination concerning his treatment at 
the Rheumatology Clinic at the VA Medical 
Center in Little Rock.

2.  The RO should readjudicate the issue 
of entitlement to an evaluation in excess 
of 20 percent for Reiter's syndrome.  In 
rating the veteran's disability, the RO 
should give full consideration to any 
functional limitation in accordance with 
the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. § 4.40 
(1998) (functional loss may be due to 
pain, supported by adequate pathology).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto. Thereafter, the case should be returned to the 
Board, if in order. The appellant need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


